                                 Case: 4:16-cr-00106-RLW Doc. #: 83-1 Filed: 01/22/21 Page: 1 of 1 PageID #: 717




<:=> 305 1 5- 112 ~
          Gab riel Go·"'l z a\ez
          PO BOX 9000 LoVJ
          F edera\cor~ectona\comp\eX
          Forre st C ITY , .i\ R 7233 6
           U nited State'>


                                                                                                 "",."11\.1 ,H ·\t-\(:i
                                                                                                                          ·~

                                                              r
                                                              r


                                                                       . ,.•



                                                                        V,.,,;ro,:J --51 ~ ./);Sl--,vcTc,<t,,.,"2;--'
                                                                        //I .S, 1am ~ ..sv, # .3-.:JOO
                                                                        .sT, t-oV1S       ,...-1 ..ss.oV/4 I                   ~ &.2
                                                                                      J




                                                                                                                                   RECEIVED
                                                                                                                                       JAN 2 2 2021

                                                                                                                                       BY MAIL
